Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 1 of 25




                      EXHIBIT A
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 2 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 3 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 4 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 5 of 25




                      EXHIBIT B
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 6 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 7 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 8 of 25




                      EXHIBIT C
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 9 of 25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 10 of 25




                       EXHIBIT D
                                                                                       FILED
      Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 11 of 25               Amy Hunk),
                                                                             CLERK, SUPERIOR COURT
                                                                               06/04/2020 2:52PM
                                                                                     BY: PBRYA
                                                                                      DEPUTY




 1    BUSBY, BELL & BIGGS, P.C.
      1241 EAST PRINCE ROAD
 2    TUCSON, ARIZONA 85719
      TELEPHONE - 520-293-0344
 3    FACSIMILE - 520-293-8347
      EMAIL - MIKE(äBUSBYLAW.COM
 4
      MICHAEL J. BELL
 5    Pima County Computer No. 3488
      Arizona State Bar No. 009020
 6    Attorney for Plaintiff

 7

 8
                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                          IN AND FOR THE COUNTY OF COCHISE
10
      SHAWN FIMBRES, in his sole and separate )          NO. 50200CV202000158
11    right;                                  )
                                              )
1",                    Plaintiff,             )
                                              )          MOTION TO EXTEND TIME
13    vs.                                     )          FOR SERVICE OF SUMMONS
                                              )          AND COMPLAINT
14    RICHARD BOULAY and JANE DOE)
      BOULAY, husband and wife; JOHN ROES)
15    and JANE ROES 1-10;                     )
                                              )
16                     Defendants.            )           (Assigned to Hon. David Thorn)
                                              )
17
                    COMES NOW the Plaintiff, by and through his attorneys, BUSBY, BELL
18
       & BIGGS, P.C., by MICHAEL J. BELL, and for the reasons set forth in the attached
19
       Memorandum of Points and Authorities, respectfully moves this court for an order
20
       extending the time for process to be served upon Defendants RICHARD BOULAY and
21
       JANE DOE BOULAY.
22
                      MEMORANDUM OF POINTS AND AUTHORITIES
23
                    This action arose from an accident occurring on or about the 29111 day of
24
       March, 2018 on 4111Avenue and State Route 80 in Benson Arizona. Plaintiff was
25
       approaching the hill on 4fil Avenue towards State Route 80 when Defendant Richard Boulay
      Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 12 of 25




  1    failed to stop at the stop sign causing a collision. The Defendants were in Arizona on

 2    vacation from Canada. The Benson Police Department Call Detail Report lists the

 3     defendant driver as driving a Ford with a Canada plate and indicates the defendant driver

       is Richard Boulay from Quebec Canada.

 5                   Plaintiff filed suit March 20, 2020. The Defendant is a Canadian citizen who

 6    will need to be served in Canada. Investigation by the office of the undersigned after suit

 7    was filed indicated defendant's address is 2100 Ave Terry-Fox, Laval, QC H7T 3B8,

       Canada. Thereafter, the undersigned spoke with the adjuster for the insurance company
 9     insuring the Canadian citizen about their insured accepting service. Waiver of service

10     documents were sent to the adjuster. The undersigned also began making inquiries about

11     serving process via means of the Hague Convention. The adjuster later indicated that their

1",    insured would not accept/waive service and expected to be served under the Hague rules.

13    Accordingly, Defendants will need to be served with the summons and complaint in

14     accordance with the Hague Convention.

15                   The undersigned has been in contact with ABC Legal Services out of Seattle

16     Washington who assist attorneys with accomplishing service on individuals in foreign

17     countries in accordance with the Hague Convention and was told the court papers would

18     likely have to all be translated into French because of the Canadian province in which

19    Defendants lived. The undersigned was also told the completion of this type of service of

20    process on the defendants would likely take 4 to 6 months to complete.
21

      Defendant, being a Canadian citizen will need to be served under Rule 4.2( i ) (1) which

23     states:

24                   Unless federal law provides otherwise, an individual-other
                     than a minor, an incompetent person, or a person whose
25                   waiver has been filed under Rule 4.2(d) - may be served at a
                     place not within any judicial district of the United States:
      Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 13 of 25




  1                  (1) by an internationally agreed means of service that is
                     reasonably calculated to give notice, such as those authorized
 2                   by the Hague Convention on the Service Abroad of Judicial
                     and Extrajudicial Documents;
 3
                     Normally there would be a limit of 90 days to serve a lawsuit under 16 A.R.S.

      Arizona Rules of Civil Procedure Rule 4 ( i ), but service on an individual under the Hague
 5
       convention would take longer than 90 days and it appears that is why the 90 day service
 6
      requirement does not apply to Rule 4.2( i ).
 7


                     16 A.R.S. Arizona Rules of Civil Procedure Rule 4 ( i ) states:
 9
                     If service of the summons and complaint is not made upon a
10                   defendant within 90 days after the filing of the complaint, the
                     court, upon motion or on its own initiative after notice to the
11                   plaintiff, shall dismiss the action without prejudice as to that
                     defendant or direct that service be effected within a specified
1",                  time; provided that if the plaintiff shows good cause for the
                     failure, the court shall extend the time for service for an
13                   appropriate period. This subdivision does not apply to
                     service in a foreign country pursuant to Rule 4.2 ( i ), (j),
14                   (k) and (1) of these rules. (Emphasis added)

15                   Plaintiff hereby notifies the court of the means it will need to employ to serve

16    the defendants living in a foreign country and of the need for an additional 6 months to

17     serve Defendants if an extension of time is necessary to serve individuals in a foreign

18     country.

19
                     In Sholem, M.D. y Gass in and for County of Maricopa, 460 P. 3d 273 (2020)
20
      the Arizona Supreme Court held that a trial court must extend the time for accomplishing
21
       service of process beyond the 90 days limit, providing the plaintiff could show good cause

       for needing more than 90 days. The Court in Sholem, M.D. at 460 P. 3d at 276 stated:
23
                     We hold that under rule 4 ( i ), if a plaintiff shows good cause
24                   for failing to serve a defendant within ninety days, a court is
                     required to extend time for service. However, Rule 4 ( i ) also
25                   allows a court, in its discretion, to extend the period of service
                     without a plaintiff showing good cause.
                                                      3_
      Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 14 of 25




  1                  In the case at bar, Plaintiff would not have sufficient time to serve Defendants

 2    by means of service that is reasonably calculated to give notice, such as those authorized

 3    by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents

 4    within 90 days after filing the lawsuit due to the length of time it takes to accomplish such

 5     service. Accordingly, Plaintiff requests an additional 6 months in which to obtain proper

 6     service of process on Defendants RICHARD BOULAY and JANE DOE BOULAY.

 7

                                   DATED this        4th   day of      June             , 2020.

 9                                                BUSBY, BELL & BIGGS, P.C.

10
                                                  By /s/ Michael J. Bell
11                                                  MICHAEL J. BELL
                                                    1241 East Prince Road
1",                                                 Tucson, Arizona 85719
                                                    Attorneys for Plaintiff
13

14

15

16

17

18
19

20

21

22

23
                                                           FADOCSeimbSh181PLEAD \Mot to Extend Time to Serve.wpd
24

25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 15 of 25




                       EXHIBIT E
                                                                                               FILED
           Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 16 of 25                  Amy Bud
                                                                                     CLERK. SUPERIO COURT
                                                                                       06/24/2020 8:13
                                                                                           BY: VBART N
                                                                                              DEPUTY

 1   BUSBY, BELL & BIGGS, P.C.
     1241 EAST PRINCE ROAD
 2   TUCSON ARIZONA 85719
     TELEPHONE - 520-293-0344
 3
     FACSIMILE - 520-293-8347
 4
     EMAIL - NHKE@BUSBYLAW.COM

 5   MICHAEL J. BELL
     Pima County Computer No. 3488
 6   Arizona State Bar No. 009020
     Attorney for Plaintiff
 7

 8               IN THE SUPERIOR COURT OF THE STATE OF ARIZIONA
                        IN AND FOR THE COUNTY OF COCHISE
 9
     SHAWN FIMBRES, in his sole and separate right; NO. S0200CV202000158
10

11                Plaintiff,                             ORDER
     VS.                                                 TO EXTEND TIME
12                                                       FOR SERVICE OF SUMMONS
     RICHARD BOULAY and JANE DOE BOULAY,                 AND COMPLAINT
13
     husband and wife; JOHN ROES and JANE ROES
     1-10;
14                                                       (Assigned to Hon. David Thorn)
                 Defendants.
15
                  Pursuant to the Motion to Extend Time for Service of Summons and Complaint,
16
           and good cause showing therefore;
17
                  IT IS ORDERED that the time to accomplish service in this matter be extended
18         to December 30, 2020._
19

20

21
                                                                                 dWCaSIV.

22

23

24

25
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 17 of 25




                       EXHIBIT F
#4435134
Set
Form
AZturboCourt.gov
                          Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 18 of 25


                   Person/Attorney Filing: Michael J Bell
                   Mailing Address: 1241 E. Prince Road
                   City, State, Zip Code: Tucson, AZ 85719
                   Phone Number: (520) 293-0344
                   E-Mail Address: mike@busbylaw.com
                   [ ] Representing Self, Without an Attorney
                   (If Attorney) State Bar Number: 009020, Issuing State: AZ

                                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                          IN AND FOR THE COUNTY OF COCHISE

                    Shawn Fimbres
                    Plaintiff(s),                                          Case No.    S0200CV202000158
                    V.
                    Richard Boulay, et al.                                 SUMMONS
                    Defendant(s).

                   To: Jane Doe Boulay

                    WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                    AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                    NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                    1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                       served on you with this Summons.

                    2. If you do not want a judgment taken against you without your input, you must file an
                       Answer in writing with the Court, and you must pay the required filing fee. To file your
                       Answer, take or send the papers to Clerk of the Superior Court, 4 Ledge Avenue, Bisbee,
                       Arizona 85603 or electronically file your Answer through one of Arizona's approved
                       electronic filing systems at http://www.azcourts.gov/efilinginformation.
                       Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                       of this Summons.
                       Note: If you do not file electronically you will not have electronic access to the documents
                       in this case.

                    3. If this Summons and the other court papers were served on you within the State of
                       Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                       date of service, not counting the day of service. If this Summons and the other court papers
                       were served on you outside the State of Arizona, your Answer must be filed within
                       THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                       service.
#4435134
Set
Form
AZturboCourt.gov
                           Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 19 of 25




                           Requests for reasonable accommodation for persons with disabilities must be made to
                    the court by parties at least 3 working days in advance of a scheduled court proceeding.

                           GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                    and for the County of COCHISE




                   SIGNED AND SEALED this date:March 20, 2020

                   Amy Hunley
                   Clerk of Superior Court

                   By:BACOSTA
                   Deputy Clerk




                                                                 2
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 20 of 25




                       EXHIBIT G
#4435134
Set
Form
AZturboCourt.gov
                          Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 21 of 25


                   Person/Attorney Filing: Michael J Bell
                   Mailing Address: 1241 E. Prince Road
                   City, State, Zip Code: Tucson, AZ 85719
                   Phone Number: (520) 293-0344
                   E-Mail Address: mike@busbylaw.com
                   [ ] Representing Self, Without an Attorney
                   (If Attorney) State Bar Number: 009020, Issuing State: AZ

                                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                          IN AND FOR THE COUNTY OF COCHISE

                    Shawn Fimbres
                    Plaintiff(s),                                          Case No.    S0200CV202000158
                    V.
                    Richard Boulay, et al.                                 SUMMONS
                    Defendant(s).

                   To:Jane Roes 1-10

                    WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                    AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                    NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                    1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                       served on you with this Summons.

                    2. If you do not want a judgment taken against you without your input, you must file an
                       Answer in writing with the Court, and you must pay the required filing fee. To file your
                       Answer, take or send the papers to Clerk of the Superior Court, 4 Ledge Avenue, Bisbee,
                       Arizona 85603 or electronically file your Answer through one of Arizona's approved
                       electronic filing systems at http://www.azcourts.gov/efilinginformation.
                       Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                       of this Summons.
                       Note: If you do not file electronically you will not have electronic access to the documents
                       in this case.

                    3. If this Summons and the other court papers were served on you within the State of
                       Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                       date of service, not counting the day of service. If this Summons and the other court papers
                       were served on you outside the State of Arizona, your Answer must be filed within
                       THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                       service.
#4435134
Set
Form
AZturboCourt.gov
                           Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 22 of 25




                           Requests for reasonable accommodation for persons with disabilities must be made to
                    the court by parties at least 3 working days in advance of a scheduled court proceeding.

                           GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                    and for the County of COCHISE




                   SIGNED AND SEALED this date:March 20, 2020

                   Amy Hunley
                   Clerk of Superior Court

                   By:BACOSTA
                   Deputy Clerk




                                                                 2
Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 23 of 25




                       EXHIBIT H
#4435134
Set
Form
AZturboCourt.gov
                          Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 24 of 25


                   Person/Attorney Filing: Michael J Bell
                   Mailing Address: 1241 E. Prince Road
                   City, State, Zip Code: Tucson, AZ 85719
                   Phone Number: (520) 293-0344
                   E-Mail Address: mike@busbylaw.com
                   [ ] Representing Self, Without an Attorney
                   (If Attorney) State Bar Number: 009020, Issuing State: AZ

                                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                          IN AND FOR THE COUNTY OF COCHISE

                    Shawn Fimbres
                    Plaintiff(s),                                          Case No.    S0200CV202000158
                    V.
                    Richard Boulay, et al.                                 SUMMONS
                    Defendant(s).

                   To: John Roes 1-10

                    WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                    AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                    NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                    1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                       served on you with this Summons.

                    2. If you do not want a judgment taken against you without your input, you must file an
                       Answer in writing with the Court, and you must pay the required filing fee. To file your
                       Answer, take or send the papers to Clerk of the Superior Court, 4 Ledge Avenue, Bisbee,
                       Arizona 85603 or electronically file your Answer through one of Arizona's approved
                       electronic filing systems at http://www.azcourts.gov/efilinginformation.
                       Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                       of this Summons.
                       Note: If you do not file electronically you will not have electronic access to the documents
                       in this case.

                    3. If this Summons and the other court papers were served on you within the State of
                       Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                       date of service, not counting the day of service. If this Summons and the other court papers
                       were served on you outside the State of Arizona, your Answer must be filed within
                       THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                       service.
#4435134
Set
Form
AZturboCourt.gov
                           Case 4:20-cv-00524-JGZ Document 1-3 Filed 11/25/20 Page 25 of 25




                           Requests for reasonable accommodation for persons with disabilities must be made to
                    the court by parties at least 3 working days in advance of a scheduled court proceeding.

                           GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                    and for the County of COCHISE




                   SIGNED AND SEALED this date:March 20, 2020

                   Amy Hunley
                   Clerk of Superior Court

                   By:BACOSTA
                   Deputy Clerk




                                                                 2
